UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1939


DERRICK MICHAEL ALLEN, SR.,

                    Plaintiff - Appellant,

             v.

KELDA S. DAVIS; DURHAM POLICE DEPARTMENT; DURHAM’S FAMILY
COURT; JUDGE D. WALKER; DURHAM COUNTY DETENTION FACILITY;
CAPTAIN BARNES; POLICE CHIEF CERLYN DAVIS; CLARENCE
BIRKHEAD; HUMAN RESOURCE DIRECTOR, City Hall,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:21-cv-00008-TDS-LPA)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Michael Allen, Sr., appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Allen’s 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915A(b). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Allen

v. Davis, No. 1:21-cv-00008-TDS-LPA (M.D.N.C. Aug. 18, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2